Case 3:19-cv-00001-DCG Document6 Filed 03/01/19 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

LEO ROLAND TURNER, AILENE
TURNER, and LAWRENCE
MILBOURN, JR.,

Plaintiffs,

y EP-19-CV-00001-DCG

VOYA RETIREMENT INSURANCE
AND ANNUITY COMPANY, ERIKA
GONZALEZ MARTINEZ, and PAT
GRAHAM-CASEY, as Administratrix of the
Estate of Lawrence Edmund Milbourn,

Defendants.

QP QR GP UP GO OP? SI SP GP COR OP (OP GP LP GOP

| MEMORANDUM ORDER

Presently before the Court is Plaintiffs Leo Roland Turner, Ailene Turner, and Lawrence
Milbourn, Jr.’s “Motion to Remand” (ECF No. 3) filed on February 4, 2019. Therein, Plaintiffs
request that the Court remand the case back to the state court where it was filed. Mot. at 5.
Defendants removed the instant case on the grounds that federal question jurisdiction, under 28
U.S.C. § 1331, applies because Plaintiffs’ claims are preempted by the Employee Retirement
Income Security Act of 1974 (“ERISA”). Not. Removal at 4-6, ECF No. 1. For the reasons that
follow, the Court GRANTS Plaintiffs’ Motion.

A defendant may remove a civil action filed in a state court to a federal district court if
the latter court has subject matter jurisdiction over the action. 28 U.S.C. § 1441(a). However,
once the case is removed, the district court must remand “[i]f at any time before final judgment it
appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c). Further,

“faJny ambiguities are construed against removal because the removal statute should be strictly
Case 3:19-cv-00001-DCG Document6 Filed 03/01/19 Page 2 of 4

construed in favor of remand.” Manguno v. Prudential Prop. & Cas. Ins., 276 F.3d 720, 723
(5th Cir. 2002). This is so because, “[a]s ‘the effect of removal is to deprive the state court of an
action properly before it, removal raises significant federalism concerns.’” Gasch v. Hartford
Accident & Indent. Co., 491 F.3d 278, 281 (Sth Cir. 2007) (quoting Carpenter v. Wichita Falls
Indep. Sch. Dist., 44 F.3d 362, 365-66 (Sth Cir. 1995)). Federal courts “must not trespass upon
the judicial ‘turf’ of the state courts.” B., Inc. v. Miller Brewing Co., 663 F.2d 545, 546 (Sth Cir.
Unit A, Dec. 1981).

Plaintiffs advance three arguments in favor of remand: 1) the Court lacks subject matter
jurisdiction because this matter does not arise under federal law, 2) removal is defective because
Defendant Pat Graham-Casey did not consent to removal, and 3) Defendant Voya Retirement
Insurance and Annuity Company (““Voya”) waived its right to remove. Mot. at 3-5. Voya
counters that removal is proper because Plaintiffs’ claims will require the Court to resolve
substantial issues of federal law, consent from the other Defendants is unnecessary because Voya
is the sole defendant in the Petition, and Voya did not waive its right to removal. Resp. at 3-10,
ECF No. 4. The Court need not address Plaintiffs’ allegations that Voya waived removal or that
removal is defective because the Court holds that it lacks subject matter jurisdiction over this
dispute.

“ERISA federally regulates employee benefit plans.” Fraire v. Budget Rent-A-Car of El
Paso, Inc., No. EP-10-CV-338-PRM, 2011 WL 3678584, at *3 (W.D. Tex. Mar. 31, 2011).
Section 514(a) states that ERISA “supersedes any and all State laws insofar as they may now or
hereafter relate to any employee benefit plan [covered by ERISA].” 29 U.S.C. § 1144(a). That
preemption clause has been interpreted to be deliberately expansive to establish ERISA-covered

plans as exclusively a federal concern. Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 138

-2-
Case 3:19-cv-00001-DCG Document6 Filed 03/01/19 Page 3 of 4

(1990). Thus, the predominant preemption consideration is whether the state law relied upon in
the complaint relates to an ERISA-covered plan. /d.

Consequently, the Court’s first inquiry must be whether the plan in the instant case
constitutes a qualified ERISA plan. See Fraire, 2011 WL 3678584 at *3. In their Complaint,
Plaintiffs allege two claims against Voya: 1) breach of contract and 2) negligent
misrepresentation. Not. Removal, Ex. 13 at 3-4. In pleading their breach of contract claim,
Plaintiffs specify in relevant part:

On July 7, 1980, Defendant and EPCC entered into a valid and enforceable

Contract. The Contract provided that EPCC would pay Defendant for a group

Non-ERISA annuity, and Defendant would pay the Participant once the Non-
ERISA annuity matured.

Defendant materially breached the Contract by completing and executing a non-

ERISA Contract but negligently using and executing ERISA forms in a Non-

ERISA transaction, thereby appearing to grant ERISA protection to

Participant/Decedent, which requires the [use] of a Spousal Consent Form.
Id. (emphasis added). Further, for the negligent misrepresentation claim, Plaintiffs state in
relevant part: “By negligently executing ERISA forms for a Non-ERISA annuity plan, Defendant
represented ERISA protection to Participant/Decedent. Defendant’s representation was a
misstatement of fact. The written Contract provided for ERISA protection, but the annuity plan
was Non-ERISA.” Id. at 4 (emphasis added). Thus, it is clear Plaintiffs allege the plan at issue in
this matter is not a qualified ERISA plan. This is significant because Voya makes the same

argument. In its Response, Voya argues that ERISA’s “government plan” exception applies, and

it explicitly “disputes” that ERISA covers the plan at issue in this case.' Resp. at 7-8. The

 

' Voya characterizes Plaintiffs’ breach of contract claim as alleging that ERISA applies to this
matter. Resp. at 6. The Court disagrees with such a characterization. The Court interprets Plaintiffs’
breach of contract claim as arguing that Voya must abide by the terms of its contract. Plaintiffs are
alleging that Voya negligently used ERISA forms for a non-ERISA transaction. Not. Removal, Ex. 13 at
4. Thus, Plaintiffs’ contention is if Voya used ERISA forms, then it must comply with the requirements
its own contract imposes, despite this being a non-ERISA transaction. Mot. at 4-5. In that case, the

-3-
Case 3:19-cv-00001-DCG Document6 Filed 03/01/19 Page 4 of 4

current state of the law in the Fifth Circuit is “[w]here federal subject matter jurisdiction is based
on ERISA, but the evidence fails to establish the existence of an ERISA plan, the claim must be
dismissed for lack of subject matter jurisdiction.” Cantrell v. Briggs & Veselka Co., 728 F.3d
444, 452 (5th Cir. 2013). The parties agree that the plan at issue is not an ERISA plan.
Accordingly, the Court lacks subject matter jurisdiction over Plaintiffs’ claims.

Accordingly, IT IS ORDERED that Plaintiffs Leo Roland Turner, Ailene Turner, and
Lawrence Milbourn, Jr.’s “Motion to Remand” (ECF No. 3) is GRANTED.

IT IS THEREFORE ORDERED that the instant action is REMANDED to El Paso
Probate Court No. 2, sitting in El Paso County, Texas.

IT IS FURTHER ORDERED that the Clerk of the Court shall MAIL a certified copy
of this Order to the County Clerk of El Paso County, Texas.

IT IS MOREOVER ORDERED that all pending motions, if any, are DENIED AS
MOOT.

IT IS FINALLY ORDERED that the Clerk of the Court shall CLOSE this case.

So ORDERED and SIGNED this [ ot day of March 2019.

ther

D C. GUADERRAMA
UNITED STATES DISTRICT JUDGE

 

claim does not raise a federal issue because the dispute is over the interpretation of a contract, not whether
federal law applies.

-4.
